F|LED

UNITED STATES DISTRICT COURT  1 2 mm
FOR THE DISTRICT OF COLUMBIA

CLERK

) U.S. DlSTRlCT COURT
UNITED STATES OF AMERICA, )
)
)

v. ) Criminal No. 10-033 (ESH)
)
THOMAS FORD, )
)
Defendant. )
)
ORDER

In a hearing before Magistrate Judge Alan Kay on February 26, 201 0, defendant 'l`homas
Ford entered a plea of guilty. On that date, the magistrate judge issued a Report and
Recommendation advising the Court to accept defendant’s plea. The Court has received no
objection to the Report and Recommendation. See Local Crim. R. 59.2(b) ("Any party may file
for consideration by the district judge written objections to the magistrate judge’s proposed
findings and recommendations . . . within fourteen (l4) days after being served with a copy
thereof."). Accordingly, the Court hereby adopts the recommendation of the magistrate judge

and accepts defendant’s guilty plea.

SO ORDERED.

\£/(,»4 %/WC/Q__

ELLEN SEGAL HUVELLE
United States District Judge

Date: March 12, 2010